Case 4:16-cr-00111-LGW-CLR Document 30 Filed 02/17/21 Page 1of 2

Quited States District Court
for the Southern District of Georgia
Savannah Dibision

UNITED STATES OF AMERICA, )
v. CR 416-111
ANTWAN LESHAWN COLEY,

Defendant.

ORDER

Before the Court is Defendant Antwan Coley’s motion for
early termination of supervised release. Dkt. No. 29. On March
16, 2016, Defendant entered into a plea agreement in which he
agreed to plead guilty to Count One of the Information, i.e.
conspiracy to possess with intent to distribute quantities of
cocaine, marijuana, and MDMA. Dkt. Nos. 1, 11. On August 4,
2016, the Court sentenced Defendant to forty-four months’
imprisonment followed by three years’ supervised release. Dkt.
No. 19.

Defendant began his term of supervised release on or around
July 20, 2018. On September 19, 2018, the Court modified the
conditions of Defendant’s supervision to require his
participation in a treatment program for mental health as well
as for drug and alcohol abuse. Dkt. No. 22. To date, Defendant

has completed approximately thirty-one months of his thirty-six-
Case 4:16-cr-00111-LGW-CLR Document 30 Filed 02/17/21 Page 2 of 2

month term of supervised release. Defendant now requests early
termination of his supervised release period. Dkt. No. 29.
Under 18 UxSeGs § 3583 (e) (1), a “court may, after

considering the factors set forth in section 3553(a) (1),

(a)(7) . . . terminate a term of supervised release and
discharge the defendant released at any time after the
expiration of one year of supervised release, pursuant to the
provisions of the Federal Rules of Criminal Procedure relating
to the modification of probation, if it is satisfied that such
action is warranted by the conduct of the defendant released and
in the interests of justice.”

The Court must carefully weigh a favorable adjustment to
Defendant’s supervision against his offense of conviction.
After consideration, the Court DENIES Defendant’s motion. Dkt.
No. 29.

SO ORDERED this “/ day of February,

 
     

 

LISA GODBEY WOOD, JUDGE
NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
